Citation Nr: 0014411	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right wrist disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from March 1990 to 
March 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1994 rating decision, 
in which the RO denied the veteran's claim, inter alia, for 
service connection for a right wrist disorder.  The veteran 
filed an NOD in November 1994, and the RO issued an SOC in 
January 1995.  The veteran filed a substantive appeal in 
February 1995.  In March 1995, the veteran testified before a 
Hearing Officer at the VARO in Philadelphia.  A Hearing 
Officer's Decision was issued in July 1995.  A supplemental 
statement of the case was issued in December 1999.  

The Board additionally notes that, during the above noted 
personal hearing in March 1995, the veteran withdrew the 
appealed issue of service connection for an eyelid and 
blinking disorder.  The veteran had also perfected on appeal 
the issue of a back condition.  In the above noted Hearing 
Officer's Decision, the veteran was service connected for 
right shoulder strain, claimed as a back condition.  The 
disability was found noncompensable, with an effective date 
from March 1994.  Therefore, neither of those matters is 
currently in appellate status.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
treatment for a right wrist injury or disorder.  

3. On VA examination in May 1994 and March 1999, clinical 
findings with respect to the veteran's right wrist were 
within normal limits, with no disability identified or 
evidence of limitation of motion.  

4. The veteran's contention that he suffers from a right 
wrist disorder is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a right wrist disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
show treatment for a right wrist injury or disorder.  In 
November 1992, the veteran was noted to have sought treatment 
for low back pain, following an injury when a wrench he was 
using to loosen a bolt snapped.  The screener location was 
noted in the treatment record as "BAS 1/52".  Following a 
clinical evaluation, the assessment was low back strain.  In 
addition, prior to service, the veteran was noted to have 
suffered a displaced fracture of the right 4th metacarpal in 
January 1987.  He had subsequently undergone a reduction and 
fixation of the right 4th metacarpal with Kirschner wire.  
The wire was removed in March 1987.  A radiographic study 
associated with the veteran's entrance medical examination, 
dated in December 1989, reported that there had been 
excellent healing of the fracture.  

In April 1994, following his release from active service, the 
veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed a 
claim, inter alia, for numbness and pain in his right wrist.  
In May 1994, he was medically examined for VA purposes.  With 
respect to examination of the joints, the examiner reported 
the veteran to be asymptomatic, with no evidence of disease 
found. 

In a June 1994 rating decision, the RO denied the veteran's 
claim for service connection for a right wrist disorder.  In 
November 1994, the veteran filed an NOD, in which he reported 
that he had injured his back and right arm at Fort Irwin in 
November 1992.  He noted that he had been treated for both 
his back and right arm/wrist by the medical team of the 1-
52nd Tank Battalion.  He stated that the medical team was not 
part of the 1-52nd Tank Battalion, but was actually assigned 
to Ft. Irwin Army Hospital, although temporarily assigned to 
his unit.  

In March 1995, the veteran testified before a Hearing Officer 
at the VARO in Philadelphia.  The veteran's service 
representative stated that the right wrist condition only 
manifested itself after the veteran's back had been exercised 
for 30 minutes or more, and that the symptomatology was not 
actually pain but a numbness.  The veteran stated that he had 
injured himself in service while performing maintenance on a 
tank.  He had experienced pain in his right shoulder and the 
right side of his back, and was treated for lumbosacral pain.  
He had been subsequently instructed on the performance of 
back and shoulder exercises to help alleviate his pain.  The 
veteran reported that, currently, he experienced pain and 
numbness in his right shoulder when lifting or pulling, and 
that these symptoms radiated down his forearm to his wrist 
and hand.  In addition, the veteran stated that, immediately 
following the injury, he had sought treatment from battalion 
medics.  

Thereafter, the RO received VA Medical Center (VAMC) Lebanon 
medical records, dated from April 1994 to March 1995.  These 
records noted the veteran's complaints and treatment for 
blinking eyes, as well as back and right shoulder pain.  In 
particular, a July 1994 treatment record noted the veteran's 
complaint of back pain with no radiation, numbness, or 
tingling.  The examiner's assessment was back strain.  In a 
July 1995 Hearing Officer's Decision, service connection was 
granted for right shoulder muscle strain, claimed as a back 
condition, with a noncompensable evaluation awarded.  The 
veteran's claim for a right wrist disorder continued to 
remain denied.  

Subsequently, the RO received from the veteran's 
congressional representative VAMC Lebanon medical records, 
dated in September and October 1997.  These records noted the 
veteran's treatment for a recent low back injury.  

In March 1998, the RO received from the veteran's 
congressional representative copies of the veteran's service 
medical records; and VAMC Lebanon medical records, many 
duplicative, dated from May 1994 to October 1997.  In 
particular, a January 1997 X-ray of the right scapula was 
reported as normal.  A February 1997 record noted treatment 
for right shoulder strain and bursitis, as well as right 
scapular bursitis.  An additional February 1997 record noted 
an impression of right shoulder strain, and brachial plexus 
versus right scapular bursitis.  A July 1997 record noted an 
assessment of chronic shoulder pain.  

In April 1999, the veteran again underwent VA medical 
examination.  The examiner noted the veteran's complaints of 
pain radiating from the cervicothoracic area to the shoulder 
blade on the right side, and along the right upper extremity, 
in a "shooting" nature.  The pain was reported as 
continuing through to the digits in the veteran's right hand.  
The veteran also complained of "intermittent pins and 
needles" in the right hand, affecting all of the digits.  He 
reported the above noted symptoms to be constant and worse 
with activities such as lifting heavy objects.  On clinical 
evaluation, there was significant dysesthesia in a global 
fashion affecting the right upper extremity, and all the 
digits in the right hand were reported as numb.  This, the 
examiner noted, was atypical of carpal tunnel syndrome.  
Evaluation of the right wrist revealed no swelling or joint 
line tenderness.  Dorsiflexion was to 70 degrees, palmar 
flexion to 80 degrees, radially deviation to 20 degrees, and 
ulnarward deviation to 45 degrees.  Discomfort was reported 
by the veteran over the old 4th metacarpal area, which was 
identified as being slightly deformed.  In addition, grip 
strength was 5/5, and distal pulsations were intact.  

It was reported in the examiner's diagnostic impression that, 
due to the atypical neurologic symptoms affecting the right 
upper extremity, further evaluation by a specialist would be 
suggested to evaluate any possible brachial plexus injury 
that resulted from the veteran's injury in service.  A 
subsequent addendum to the examination report, dated in 
October 1999, did not report findings with respect to the 
right wrist.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted a 
well-grounded claim.  In reaching this conclusion, we note 
that the veteran's service medical records do not reflect 
complaints or treatment for a right wrist disorder.  The 
veteran has contended that he received treatment for his 
right wrist in November 1992, from a battalion medical team, 
immediately following a twisting injury to his back.  A 
November 1992 treatment record noted the veteran being 
treated at the "BAS 1/52" for low back pain, which was 
reported to have been ongoing for two days.  After service, 
the veteran has complained of radiating pain and numbness 
down his right upper extremity from his shoulder to the tips 
of his fingers.  The VA examiner in April 1999 identified 
these as neurologic symptoms affecting the right upper 
extremity and related to a possible brachial plexus injury in 
service.  No limitation of motion or other disability of the 
wrist joint was identified.  Furthermore, no such findings 
were made during an earlier VA examination in May 1994.  

In addition, the evidence reflects that the veteran suffered 
a fracture to the 4th metacarpal of his right hand in 1987, 
prior to his entrance onto active duty.  The fracture was 
treated, and a radiographic report of the right hand during 
the veteran's service entrance medical examination was 
reported normal.  No treatment for the metacarpal fracture 
was noted in service, nor were complaints reported at 
separation.  During the April 1999 VA examination, the 
examiner reported that most of the veteran's discomfort with 
his right wrist was over the old 4th metacarpal area, which 
was identified as being slightly deformed.  As noted above, 
examination of the wrist at that time was within normal 
limits.  The examiner did not relate the discomfort the 
veteran was experiencing at the 4th metacarpal to service, 
nor has the veteran contended that his pre-existing 
metacarpal fracture was aggravated during his active duty 
period.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is a lack of 
clinical evidence that the veteran suffered a right wrist 
injury in service or that he currently suffers from a right 
wrist disability.  Therefore, section 3.303(b) is not 
applicable to his claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there is a lack of 
clinical evidence that the veteran suffered a right injury in 
service, or that he currently suffers from a right wrist 
disability.  Thus, the veteran cannot, in this case, 
establish service connection through 38 C.F.R. § 3.303(b).

The Board thus concludes, given the lack of any documented 
treatment in service for a right wrist injury or disorder 
during service, and the lack of competent medical evidence of 
a current right wrist disability, that the veteran has not 
satisfied the threshold requirement for a well-grounded 
claim; there has not been a showing of a medical diagnosis of 
a current disability, and, in the absence of that element, 
the nexus issue does not even arise.  As the Court has noted 
elsewhere, "in the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  The Board therefore concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
a right wrist disability, as imposed by 38 U.S.C.A. 
§ 5107(a).  In this respect, the veteran's complaints of 
radiating pain and numbness in his right upper extremity have 
been identified as related to a possible brachial plexus 
injury in service.  No medical evidence has established the 
veteran currently suffers from a right wrist disability.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), in 
which the Court held that a diagnosis of pain, cannot, 
without connection to an underlying condition and a medical 
nexus to service, warrant service connection.  

The veteran has asserted that he suffers a right wrist 
disorder and that such disorder is related to an injury in 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, our decision as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran current suffers 
from a right wrist disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right wrist disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right wrist disorder must be denied.  See Epps v. Gober, 
supra.





ORDER

Entitlement to service connection for a right wrist disorder 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

